DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–6 and 11 are objected to because of the following informalities:
Claim 1 recites “the axial line” (second-to-last line). Meanwhile, claim 2 recites “the axis line.” These limitations are clearly the same thing, but their terms should be the same. It makes more sense to object to claim 1 because the specification, like claim 2, also recites “the axis line,” which should be used instead in claim 1.
In claim 3, “the driving unit includes” should be a part of the preamble after “wherein.”
Claims 2, 4–6, and 11 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites that “the controller has a first period in which only the first heating coil is energized, and a second period in which only the second heating coil is energized.” However, claim 1 already recites that “the heating of the first are and the heating of the second area are continuously and alternately repeated,” which limitations necessarily require some first and second periods where only the first or second heating coils are energized.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP H05-253058 A) in view of Asahara et al. (JP H10-085123A).
Claim 1: Sugihara discloses induction heating cooker (para. 1, “electric rice cooker for induction heating”), comprising:
a housing (1);
an inner pot (3) including a bottom part (see 3 in fig. 1), the bottom part including a first area (with 6a) and a second area (with 6b);
an inner pot storage part (4) disposed in the housing and configured to store the inner pot in a manner that the inner pot can be set or removed (clearly suggested by para. 10, “pan housing portion 4 which houses a pot 3”);
a first heating coil (6a) disposed below the inner pot storage part, arranged in a position facing the first area of the inner pot, and configured to heat the inner pot by induction (ascertainable from fig. 1);
a second heating coil (6b) disposed below the inner pot storage part, arranged in a position facing the second area of the inner pot, and configured to heat the inner pot by induction (ascertainable from fig. 1);
a driving unit (15) disposed in the housing and configured to supply high frequency currents to the first heating coil and the second heating coil (para. 10, “high frequency current”); and
a controller (9) configured to control the driving unit (explained in paras. 10 and 11), wherein
the first area is positioned on one side of the axis line that passes through a center of the bottom part (see fig. 1, clearly imaginable between 6a and 6b), and the second area is positioned on an other side of the axial line (ibid.).
Sugihara does not disclose that the heating of the first area and the heating of the second area are continuously and alternately repeated.
However, Asahara discloses a similar apparatus with heating of a first area (via 4a) and heating of a second area (via 4b) are continuously and alternately repeated (para. 28, “alternately perform heating”).
It would have been obvious to one of ordinary skill in the art to add the feature of continuous and alternate repetition from the control device 8 and inverter circuit 9 disclosed by Asahara into the control device of Sugihara to prevent uneven heating (see this mentioned in para. 28).
Claim 2: Sugihara discloses the first area and the second area having shapes symmetrical to the axis line (ascertainable from fig. 1).
Claim 3: Modified as per claim 1, with reference to analogous elements, Asahara discloses its driving unit (7) including
a first inverter (9a) configured to supply a high frequency current to the first heating coil, and
a second inverter (9b) configured to supply a high frequency current to the second heating coil.  
Claim 5: Modified as per claim 1 above, Asahara discloses the controller having a first period in which only the first heating coil is energized, and a second period in which only the second heating coil is energized (these are necessarily disclosed by Asahara given the alternate heating mentioned in para. 28; see also the § 112(d) rejection above).
Claim 6: Modified as per claim 1 above, Asahara discloses its controller controlling the driving unit in a manner that the first heating coil is intermittently energized in the first period (depicted in fig. 4(a) and described in para. 37, “for each of the switching elements 7”), and the second heating coil is intermittently energized in the second period (ibid.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Asahara as applied to claim 1 above, and further in view of Tsujii et al. (JP 2002-065454 A).
Sugihara does not disclose the bottom part of the inner pot having an oblong shape.
However, Tsujii discloses an analogous apparatus with a bottom part of an inner pot having an oblong shape (see fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the pot (and housing) of Sugihara to have a bottom with an oblong shape, as it is within the purview of one of ordinary skill in the art to select known shapes for apparatuses within the same field. See MPEP § 2144.04.IV.B.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Asahara as applied to claim 1 above, and further in view of Miyauchi et al. (JP H10-321360 A).
Sugihara does not disclose discloses a first temperature sensor configured to measure a temperature of the inner pot heated by the first heating coil; and a second temperature sensor configured to measure a temperature of the inner pot heated by the second heating coil.
However, Miyauchi discloses an analogous apparatus with a temperature sensor (52) configured to measure a temperature of an inner pot (51) by a heating coil (9).
It would have been obvious to one of ordinary skill in the art to implement a temperature sensor like that taught by Miyauchi for each of the first and second heating coils of Sugihara to regulate their temperatures (discussed, for example, in para. 16 of Miyauchi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Matsen et al. (US Pub. 2010/0065552), Fattorini et al. (US Pub. 2015/0245417), Leyh et al. (US Pub. 2016/0330799), Milanesi et al. (US Pub. 2019/0254125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761